DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/responses dated 6/30/20 to Non-Final Office Action dated 12/31/19 are moot due to objections/rejections being withdrawn by new examiner (Examiner John Mabry).  Examiner Mabry had been assigned the instant application and a new office action has been issued.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welte et al (American Journal of Respiratory and Critical Care Medicine, 2009, volume 8, 741-749)(PTO-1449).

Welte discloses administering to a patient a dose of: a) inhalable long-acting muscarinic antagonist (LAMA), tiotropium 18 μg once daily from an inhaler, composition for the long-term treatment of COPD and b) secondly a patient was administered a second dose, a second inhaler of a fixed-dose composition of budesonide and formoterol (Turbuhaler 320/9 μg, twice daily) for the acute exacerbations of COPD (see Figure 1 on page 742; see Conclusions section in left column on page 741; see “What This Study Adds to the Field” section in right column on page 741).


    PNG
    media_image1.png
    248
    1021
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    634
    media_image3.png
    Greyscale


Welte further discloses that goals of COPD management guidelines include reducing COPD symptoms which improves health status and exercise tolerance and reducing the future risk of exacerbations (see last paragraph on left column of page 741).  Welte discloses the inhaled bronchodilators are central to the management of COPD which includes two principle classes of long-acting bronchodilators: 1) long-acting β2-agonists (LABAs) and long-acting muscarinic antagonists.  These therapies, used alone or in combination, provide a range of benefits. For patients with more severe COPD and a history of exacerbations, current guidelines recommend the addition of an inhaled corticosteroid (ICS to a long-acting bronchodilator (see third paragraph on right, from bottom of page 741).
As claimed, tiotropium is categorized as long-acting muscarinic antagonist (LAMA) and budesonide/formoterol are categorized as ICS/LABA.  The combination of treatment as claimed, tiotropium combined with budesonide/formoterol is of interest, because the goal of COPD management is to achieve optimal control.  This 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571) 270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JOHN MABRY/
Primary Examiner
Art Unit 1625